DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities: “any of the interior shell part, the exterior shell part and the aerogel layer” should read --any of the at least one interior shell part, the at least one exterior shell part and the aerogel layer.--  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
In the instant Application, the “suspension means,” in claim 16, refers to a protruding tongue 21 (page 11, second paragraph) and holder 29 (page 13, second paragraph) and the equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “backing component” in claims 15, 21 and 22; “thermal safety component” in claim 19; “thermal safety component”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the instant Application, the “thermal safety component,” in claim 19, refers to a fire-retardant sealing means (claim 20), which is essentially is a seal and the equivalents thereof. The “backing component” refers to a wall (page 5, first paragraph) or a panel (element 2 in Fig. 2) and the equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 contains the trademark/trade name “Corian.”  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a solid surface and, accordingly, the identification/description is indefinite.
Regarding claim 12, the recitation "wherein said at least one exterior shell part is made of at least one material selected from the group consisting of melamine resin, corian or fiber-reinforced concrete" in lines 7-8, renders the claim indefinite because it is unclear whether the limitations (in lines 7-8) following the recitation are alternative expression of the claimed invention. Alternative expressions are permitted if they present no uncertainty or ambiguity with respect to the question of scope or clarity of the claims. A "Markush" claim recites a list of alternatively useable species. In re Harnisch, 631 F.2d 716, 719-20, 206 USPQ 300, 303-04 (CCPA 1980); Ex parte Markush, 1925 Dec. Comm’r Pat. 126, 127 (1924). A Markush claim is commonly formatted as: "selected from the group consisting of A, B, and C;" however, the phrase "Markush claim" means any claim that recites a list of alternatively useable species regardless of format. In the instant case, the Examiner is unsure if the limitations following the recitation are expressed in alternative form. For the purpose of examination, the Examiner will interpret the claims as a "Markush claim."
Claim 14 recites the limitation "the interior shell part" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to all pending claims.
Claim 14 recites the limitation "the exterior shell part" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 12 recites more than one exterior shell part (at least one exterior shell part), it is unclear which particular “exterior shell part” is referred by the Applicant. Same rejection applies to claim 15 and all pending claims. Similar rejection applies to claim 17 for limitation "the interior shell part" in line 2.
In claim 16, line 2, the recitation “a sanitizer” appears to be a double inclusion of the “sanitizer” recited in line 2 of claim 12. It is unclear if two sanitizers are required in the claim of just one? Clarification is respectfully requested.
Claim 20 recites the limitation "the thermal safety component" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "the backing component" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Same rejection applies to all pending claims.
Claim 21 recites the limitation "…which interior shell part is composed of…" in line 2. It appears to be idiomatically and/or grammatically incorrect.
Claim 21 recites the limitation "said wall panels" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claims 12 and 21 recite more than one group of (interior and exterior) wall panels, it is unclear which particular group of “wall panels” is referred by the Applicant. Furthermore, the Examiner is unsure if the “wall panels" in line 4 is all or part (some or subset) of the “wall panels" from the groups of "wall panels" recited in lines 5-7 of claim 12 and lines 3-4 of claim 21. Same rejection applies to all pending claims.
In claim 22, line 2, the recitation “at least the exterior shell part” appears to be a double inclusion of the “at least the exterior shell part” recited in line 5 of claim 12. It is unclear if two “at least the exterior shell part” are required in the claim of just one? Clarification is respectfully requested.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Schumm (GB1315280) in view of Cueman et al. (US 8,383,164. Cueman hereinafter).
With respect to claim 12, Schumm discloses a fire resistant cabinet (Figs. 1-5) having a housing (3) wherein a wall (1 and 2) of the housing delimits an interior space, which accommodates a sanitizer container (5 and 8) that holds a sanitizer (Page 1, lines 9-10) and has an associated dispenser means (4), whereby the sanitizer container is adapted to (capable of) dispense the sanitizer liquid, that said wall of the housing comprises at least one exterior shell part (1), wherein said at least one exterior shell part is composed of an exterior front wall panel (right vertical wall of projections 65 in Fig. 2), an exterior bottom wall panel (40), an exterior top wall panel (62 and horizontal wall of projections 65), and two exterior (left and right) side wall panels, wherein said at least one exterior shell part is made of at least one material selected from the group consisting of melamine resin (Page 3, line 117), corian or fiber-reinforced concrete and keeps the temperature of the sanitizer in the sanitizer container below the boiling point of 78°C when heated to fire temperatures (temperature at ash-tray 62), wherein the exterior bottom wall panel has a cabinet outlet (31) via which the sanitizer liquid is dispensed.
Schumm fails to disclose wherein the sanitizer is in a form of a flammable liquid.
However, Cueman teaches a sanitizer that is in a form of a flammable liquid (col. 1, lines 38-48). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a flammable liquid sanitizer, as taught by Cueman, to replace the liquid sanitizer of Schumm, in order to efficiently and quickly kill some viruses (col. 1, lines 31-32 and lines 45-46).
With respect to claim 13, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the wall of the housing further comprises at least one interior shell part (2) made of same or different material as the at least one exterior shell part.
With respect to claim 14, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the interior shell part fits inside the exterior shell part (Figs. 1-3).
With respect to claim 15, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the exterior shell part is pivotally (at 41 and 42) connected to a backing component (43).
With respect to claim 16, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein an actuator mechanism (feed pump 4) for actuating dispensing of a sanitizer from the sanitizer container is suspended to one or more of the interior shell part and the exterior shell part (Fig. 4).
With respect to claim 19, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the cabinet outlet is provided with a thermal safety component (pump body 19. The pump body is a thermal safety component because it prevent the sanitizer from exposing to the ambient temperature).
With respect to claim 20, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the cabinet outlet and/or the thermal safety component has a fire-retardant sealing means (33).
With respect to claim 21, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the housing comprises one or more of the backing component (bores 55, key 50 and nap catch 43 and mechanism in Fig. 3) and the interior shell part, which interior shell part is composed of an interior front wall panel (right wall in Fig. 2), an interior bottom wall panel (with recesses 42), an interior top wall panel (wall close to catch 43 and 62), and two interior (left and right) side wall panels, wherein said wall panels are separate wall panels joined along their respective adjacent edges by gluing, welding, fusing (molding), laying-up or mechanical fasteners (43, 41 and 42), or said wall panels are obtained by making the respective shell part and/or the housing as an integral unit (assembled as one unit), e.g. by molding and/or shaping.
With respect to claim 22, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm further discloses wherein the housing comprises at least the exterior shell part (1), which is composed of the exterior front wall panel (right vertical wall of projections 65 in Fig. 2), the exterior bottom wall panel (40), the exterior top wall panel (62 and horizontal wall of projections 65), and the two exterior (left and right) side wall panels and the backing component (bores 55, key 50 and nap catch 43 and mechanism in Fig. 3), wherein said wall panels are separate wall panels joined along their respective adjacent edges by gluing, welding, fusing (molding), laying-up or mechanical fasteners (43, 41 and 42), or said wall panels are obtained by making the respective shell part and/or the housing as an integral unit (assembled as one unit), e.g. by molding and/or shaping.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schumm in view of Cueman and further in view of Fesmire et al. (US 10,656,109. Fesmire hereinafter).
With respect to claim 17, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer, Schumm and Cueman fail to disclose wherein the interior shell part has a layer of aerogel.
However, Fesmire teaches a multilayer container (cup) with outer shell part (120) and inner shell part (180), wherein the interior shell part has a layer of aerogel (col. 16, lines 28-50 and Fig. 9A). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of adding a layer of aerogel, as taught by Fesmire, to the interior shell part of Schumm, in order to effectively insulates the container (col. 5, lines 12-20).
With respect to claim 18, Schumm’s cabinet modified by Cueman’s flammable liquid sanitizer and Fesmire’s layer of aerogel, Fesmire further teaches wherein any of the interior shell part, the exterior shell part and the aerogel layer are laminated together by means of chemical fasteners, such as glues (col. 22, lines 9-13 and lines 33-55), or are secured to each other by means of mechanical fastener, such as bolts (indirectly by rod 130 and compression loading system 128) or screws.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show the art with respect to a dispenser cabinet: Crace, Ten Wolde et al., Oyama et al., Biermaier et al., Winings et al., Cunningham, Ayigbe and Chastine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        September 30, 2022